Order unanimously reversed on the law without costs, petitions reinstated and matter remitted to Supreme Court for further proceedings in accordance with the following Memorandum: Supreme Court erred in not considering petitioner’s comparable sales because they were not within the Town of Geddes. “The differences between the comparables and the differences between them and [the] subject property are the proper subject of adjustment by expert witnesses and the degree of comparability becomes a question of fact” (Niagara Falls Urban Renewal Agency v 123 Falls Realty, 66 AD2d 1009, 1010, appeal dismissed 46 NY2d 997, lv denied 47 NY2d 711). Whether to receive “ ‘evidence of sales of property beyond the immediate vicinity of the subject property is a matter resting in the sound discretion of the trial judge’ ” (Matter of Great Atl. & Pac. Tea Co. v Kiernan, 42 NY2d 236, 241, quoting Levin v State of New York, 13 NY2d 87, 92).
We therefore remit the matter to Supreme Court to evaluate petitioner’s comparable sales and to make additional findings. A determination based on all of the court’s findings is required. (Appeal from Order of Supreme Court, Onondaga County, Nicholson, J.—RPTL.) Present—Pine, J. P., Lawton, Callahan, Doerr and Balio, JJ.